Citation Nr: 1101571	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1972 with subsequent service in the Air Force National Guard. 
 This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

In January 2010, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  He also testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge (AVLJ) 
in July 2010.  Transcripts of both hearings are of record.  In 
July 2010, the Veteran submitted additional evidence, along with 
a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

Bilateral hearing loss was not present in service or until years 
thereafter, and the most probative medical evidence of record is 
against it being related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. 
App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in a September 
2008 pre-rating letter.  This letter also included notice 
regarding the disability-rating and effective-date elements of 
the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  During the July 2010 hearing, the 
Veteran testified that he had undergone hearing tests with two 
private audiologists and the record contains both private 
audiogram reports referenced by the Veteran.  The Veteran has not 
indicated that he has undergone any other treatment for his 
hearing loss disability. 

The Board notes that it does not appear that the Veteran's 
complete National Guard treatment records are of record nor is 
there any indication that such records have been requested by the 
RO.  However, the Veteran testified during the July 2010 hearing 
that he did not undergo any hearing tests, or treatment for, 
hearing loss during National Guard service.  The Veteran's 
service treatment records include a November 1972 National Guard 
enlistment examination and audiogram, but there is no other 
indication that the Veteran underwent any medical treatment while 
serving with the Air Force National Guard.  As the record does 
not reflect that the Veteran's National Guard records contain any 
evidence pertinent to the claim, or that additional medical 
records even exist, the Board finds that remanding the case for 
their procurement would serve no useful purpose and only further 
delay the claim, especially in light of the Veteran's statement 
denying the existence of any pertinent records.  See Counts v. 
Brown, 6 Vet. App. 473 (1994) (VA has no obligation to seek 
evidence which the Veteran acknowledges does not exist).  The 
Veteran was also provided a proper VA examination in October 2008 
with addendum medical opinions provided in October 2008 and June 
2009.  

Finally, the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose 
two distinct duties on VA employees, including Board personnel, 
in conducting hearings-the duty to explain fully the issue and 
the duty to suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During 
the DRO and Travel Board hearings, the issue was clearly 
discussed, the Veteran was asked about treatment, the onset of 
symptoms, and evidence that may be helpful in establishing 
entitlement to service connection was discussed.  For the reasons 
set forth above, the Board finds that VA has complied with the 
VCAA's duties to notify and assist.  

Service Connection

The Veteran contends that service connection is warranted for 
currently-diagnosed bilateral hearing loss, claiming that it is 
due to noise exposure during active duty.  During the July 2010 
hearing, he testified that he served as a flight line mechanic 
during active duty and that, while he was provided hearing 
protection, he was not able to perform his duties while wearing 
it and was therefore exposed to high levels of noise.  The 
Veteran denied any exposure to acoustic trauma in the Air Force 
National Guard, indicating that he was in the National Guard for 
less than two years and that, during the period that he served in 
North Dakota, he never got out of the barracks and that, during 
the period he served in Minnesota, he was training to be a 
plumber's apprentice.  He also denied occupational and 
recreational noise exposure.  However, he did testify that he had 
his own karaoke business and was in front of speakers all of the 
time.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic diseases, such as sensorineural hearing loss, are 
presumed to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  
38 C.F.R. § 3.385. 

Service treatment records are negative for treatment or diagnoses 
of hearing loss.  A December 1968 audiogram confirmed that the 
Veteran worked on the flight line and wore hearing protection, 
and his DD-214 establishes that he served as a jet engine 
technician.  At the time of his enlistment in March 1972, a 
hearing test showed pure tone thresholds, in decibels as follows 
(the numbers in parentheses are ASA units converted to ISO (ANSI) 
units):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran was provided additional hearing tests during his 
October 1972 separation examination and November 1972 National 
Guard enlistment examination.  The tests indicated identical pure 
tone thresholds as follows, in ISO (ANSI) units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
5
10

The Veteran's enlistment and separation examinations therefore 
establish that his overall hearing acuity actually improved 
during active duty service and he did not meet VA's criteria for 
a hearing loss disability at the time of his discharge from 
service.  The Board notes, however, that the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).
  
The Veteran was diagnosed with bilateral sensorineural hearing 
loss upon VA examination in October 2008.  The VA examination 
also established the presence of a bilateral hearing loss 
disability in accordance with the provisions of 38 C.F.R. 
§ 3.385.  Private audiograms conducted in September 2008 and 
February 2010 also revealed high frequency hearing loss meeting 
the provisions of 38 C.F.R. § 3.385.  The record therefore 
clearly establishes the presence of a current hearing loss 
disability.  

In addition, the Veteran has reported the incurrence of acoustic 
trauma during service.  While the available service treatment 
records do not document such injury, the Veteran's service 
records indicate that he served as a jet engine technician and 
worked on the flight line.  Considering the circumstances of the 
Veteran's service, and resolving all doubt in his favor, the 
Board concedes that he was likely exposed to some, and possibly 
significant, noise exposure in service.  In addition, the Veteran 
is competent to assert the occurrence of in-service injury.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
Veteran's assertions of in-service noise exposure as credible at 
least with regard to his active duty.  Two of the three elements 
necessary for service connection-a current disability and an in-
service injury-are therefore demonstrated.

With regard to the third element of service connection, the most 
probative medical evidence of record is against a nexus between 
the Veteran's current hearing loss and his active duty.  In fact, 
it clearly weighs against the Veteran's claim.  The probative 
medical evidence in this case consists of an October 2008 VA 
examination report and addendum opinions provided by the October 
2008 VA examiner.  Although the VA examiner initially provided an 
opinion in support of the Veteran's claim, this opinion was 
rendered prior to review of the Veteran's claims file and was 
based solely on the Veteran's self-reported history of noise 
exposure during service.  Following the October 2008 examination, 
the VA examiner reviewed the claims file and service records, and 
opined in October 2008 and June 2009 addendum opinions that the 
Veteran's hearing loss was less likely as not due to military 
noise exposure.  The examiner noted that the Veteran's hearing 
did not undergo a standard threshold shift during service and his 
hearing sensitivity (except for a non-significant change of 5 
decibels in the left ear) actually improved during service.   The 
October 2008 and June 2009 addenda were rendered following the 
conduct of an audiogram, a physical examination, complete reviews 
of the Veteran's claims file, and included full rationales for 
the conclusions drawn.  See Barr v. Nicholson, 21. Vet. App. 303, 
311 (2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  They are therefore entitled 
to substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).

The record also contains a February 2010 audiogram from a private 
audiologist documenting the Veteran's reports of high levels of 
noise during service and noting that "exposure to high levels of 
noise is expected to result in hearing loss."  The Board finds 
that this statement from the private audiologist is too general 
to support the Veteran's claim.  The audiologist did not state 
that the Veteran's currently diagnosed hearing loss was due to 
noise exposure during service, instead she merely stated that 
high levels of noise can cause hearing loss.  There was no 
discussion of the specific facts in this case nor did she provide 
a nexus opinion linking the Veteran's current hearing loss to 
military service.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the 
statement of the February 2010 private audiologist has little, if 
any, probative value.  

The Board finds that the Veteran has reported a continuity of 
symptomatology since service.  In an October 2008 statement, he 
reported that he first noticed the onset of hearing loss during 
service.  While the Veteran did not specifically contend that his 
hearing loss had continued since service, based on his January 
2010 and July 2010 hearing testimony as well as other statements 
to VA, the Board has interpreted the Veteran's statements as 
reporting a continuity of hearing loss since service.  

Lay statements, such as those made by the Veteran, are considered 
to be competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398 
(1995).   However, once evidence is determined to be competent, 
the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's history of 
continuous hearing loss since service is not credible.  While he 
has recently reported the onset of hearing loss during service, 
service records do not document any findings of hearing loss and 
the Veteran specifically denied any hearing loss on his October 
1972 separation and November 1972 National Guard enlistment 
medical history forms.  Moreover, during his Travel Board 
testimony, he specifically denied any acoustic trauma during the 
nearly two years that he served in the Air Force National Guard 
after his discharge from active duty.  In addition, there is no 
evidence of complaints, or treatment for, hearing loss until July 
2008, more than 35 years after his discharge from active duty, 
when the Veteran told a physician at the Minneapolis VA Medical 
Center that he had recently been diagnosed with high frequency 
hearing loss and had been exposed to noise during service.  The 
Board finds that the Veteran's statements and history provided in 
connection with contemporaneous medical treatment, such as during 
service or upon enlistment in the National Guard, are more 
credible than statements made for compensation purposes several 
decades after his separation from active duty.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible).  The 
Veteran's lay statements are therefore outweighed by the most 
probative medical evidence of record, which includes the October 
2008 and June 2009 addendum opinions provided by the VA October 
2008 examiner. 

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was more 
than 35 years after his separation from active duty service.  
Thus, there is no record of the Veteran's hearing loss in the 
decades following his discharge from service and his claim for VA 
compensation.  The lack or absence of any clinical evidence both 
during and for decades after service weighs against a finding 
that the Veteran's hearing loss was present for the many years 
between service and his 2008 complaints.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim).  In addition, the most probative medical 
evidence of record weighs against a finding that hearing loss was 
related to any incident of service, including noise exposure.  
The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disabilities and active 
duty.  The Board must conclude that the preponderance of the 
evidence is against the claim, and it must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


